DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 8, 2021 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi '233 (2014/0370233) in view of Hu (CN 1277173A), the text of which is cited herein according to an English language translation, Izumi '213 (US PG Pub. No. 2013/0255213), and, optionally, Furukawa (US PG Pub. No. 2006/0003889); and as evidenced by Ichikawa (US PG Pub. No. 2015/0259254).
Regarding claims 1, 6, 7, 10, and 13, Izumi '233 teaches a honeycomb structure (i.e. a "tubular member") having an interior partitioned into multiple cells by 
The teachings of differ from the current invention in that the quantity of the rare earth component, or presence of a Ce component, in the binding material is not disclosed. However, Izumi '233 does teach that the porous material is intended to be operated in severe environments and to demonstrate high thermal shock resistance (par. 7-8).  Izumi '213 further teaches that including a 1.5 to 10 wt. % of a rare-earth metal oxide, including an oxide of at least one rare earth element preferably selected from a group that includes yttrium and cerium, in a mixture used to form the binding material of a SiC ceramic for a honeycomb structure improves the heat-resisting properties of the formed ceramic (par. 14, 16, 29, 32, 33).  Izumi '213 also teaches that exceeding 10 wt. % may result in an unacceptable increase in thermal expansion coefficient, which deteriorates resistance to heat shock (par. 32).   Accordingly, it would have been obvious to one of ordinary skill in the art to include 1.5 to 10 wt. % of a rare earth oxide, such as cerium oxide and/or yttrium oxide, in the binding material of Izumi '233's ceramic in order to enhance the heat-resisting properties of the formed porous ceramic honeycomb without unacceptably increasing the thermal expansion coefficient. It also would have been obvious to one of ordinary skill in the art to include 1.5 to 10 
Although the prior art does not teach specific quantities for CeO2 and Y2O3 when a mixture is present, it would have been obvious to one of ordinary skill the art to select any quantity for each of the rare earth oxides that would achieve the taught range, including selecting an appropriate quantity of each of the rare earth oxide components according to the required/desired properties of the final ceramic, because Izumi '213 teaches that such range of either or both of the compounds achieves the desired benefits.  Additionally, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the claimed amount, absence evidence of unexpected or surprising results.  As such, it also would have been obvious to include a 1:1 ratio of CeO2 and Y2O3 in the taught total quantity range in view of the prior art. The instantly claimed rare-earth component oxide is content is obvious in view of the prior art.  See MPEP 2144.05.
The teachings of the cited prior art may be considered to differ from the current invention in that at least part of the rare-earth component is not explicitly taught to exist as Y2Si2O7. However, the binding material for the prior art ceramic is made from a cordierite-forming material (par. 50) and, as discussed above, yttria.  Izumi '233 further teaches that the porous ceramic is fired at 1300 to 1600 ºC and subjected to an oxidizing treatment at temperatures of up to 1400 ºC (par. 61).  As the instant 2Si2O7 is generated in the instant invention during firing, which also entails heating a mixture including cordierite precursor materials and the rare-earth oxide to a temperature of 1350 to 1500 ºC (note: 1400 to 1450 ºC is used in the examples) (Applicant's Specification, par. 66, 82, 91, 97), at least a part of the rare-earth component in the prior art product is expected to exist as Y2Si2O7.  
The teachings of Izumi '233 differ from the current invention in that the quantity of alkali metal oxide component present in the material is not disclosed.  However, Izumi '233 makes no disclosure of the materials for the taught product being of a high purity.  Hu additionally teaches a sintered porous ceramic honeycomb comprising cordierite and a yttrium component (i.e. a "rare-earth component other than Ce") and teaches that the raw materials for making the structure should be of a sufficient purity that the formed ceramic includes less than 0.2 mass % of alkali earth metal oxides, such as K2O or Na2O, in order to prevent glass phase formation, which causes an increase in thermal expansion (par. 3, 4).  Hu's teaching demonstrates that precursor materials, i.e. minerals used to make cordierite, that are not of high purity are expected to contain at least some alkali metal oxides, as would also be understood by one of ordinary skill in this art and as is evidenced by Ichikawa, who teaches that the raw materials for a cordierite binder include trace quantities of sodium, which is measured as Na2O (par. 56).  Accordingly, it would have been obvious to one of ordinary skill in the art to use precursor materials that result in less than 0.2 mass % of an alkali metal oxide component, including K2O or Na2O, being present in the sintered ceramic body in order to limit glass phase formation and prevent an increase in thermal expansion.  The instantly claimed alkali metal component content is obvious in view of Hu. See MPEP 
The teachings of Izumi '233 might be considered to differ from the current invention in that the binding phase is not explicitly taught to include an amorphous content of less than 50 % by mass. However, Izumi '233 does teach that the binding phase may include at least one of a cordierite phase and an amorphous phase (par. 23).  As Izumi '233 explicitly refers to one binder type as an "amorphous phase" and the other as "a cordierite phase", Izumi '233 implies that the "cordierite phase" is not amorphous.  Izumi '233 also teaches that the cordierite phase includes cordierite crystals (par. 50).  Izumi '233's teaching of the binder including "at least one" of the cordierite phase or an amorphous phase further implies that only one of the two phase types, e.g. the cordierite phase, may be used in his binder and that one of the types, e.g. the amorphous phase, may be omitted from the binder.  As such, it would have been obvious to one of ordinary skill in the art to configure Izumi '233's binding material to comprise or at least primarily comprise a non-amorphous cordierite phase and none of the "amorphous phase" because Izumi '233 implies and teaches such a binding phase is appropriate for the taught porous material.  It also would have been obvious to one of ordinary skill in the art to configure the binding material of Izumi '233's ceramic to include some quantity of both of a "cordierite phase" and an "amorphous phase" ranging from all-cordierite phase to all amorphous phase because Izumi '233 teaches that the structure can be "at least one of" each of the phases, which implies the binder may be all one of the phase types or may include a mixture of the phase types (as discussed above).  Furthermore, it would have been obvious to one of ordinary skill in the art to reduce the quantity of glass phase in the prior art porous ceramic as much as 
The teachings of Izumi '233 may also be considered to differ from the current invention in that the SiC particles are not explicitly taught to be coated with oxide films.  However, Izumi '233 does teach subjecting the honeycomb structure to an oxidation treatment for 1 to 20 hours in an air and steam atmosphere at 1100 to 1400 ºC in order to improve durability (par. 61).  Applicant's Specification teaches that an oxidizing treatment including subjecting a ceramic structure to a water vapor-containing atmosphere at 1150 to 1350 ºC for 1 to 20 hours causes cristobalite-containing oxide films to form on the SiC particles in the ceramic (Applicant's Specification, par. 92).  Therefore, as evidenced by Applicant's Specification, Izumi '233's oxidizing treatment renders obvious a treatment that forms oxide films, including cristobalite-containing oxide films, on the surfaces of SiC particles and the surfaces of the SiC particles in Izumi '233's treated honeycomb are expected to include cristobalite-containing oxide films. 
Izumi '233 also teaches that the disclosed honeycomb structure is intended to be used as a catalyst carrier (par. 109).  Furukawa further teaches a porous ceramic material including SiC particles whose surfaces are at least partly coated with cristobalite (par. 34, 39, 41).  The coating can be easily formed and carried stably, and prevents a loaded catalyst from being absorbed and diffused, thereby maintaining its activity over a longer period (par. 34, 39, 41, 63, 64).  Furukawa also teaches that honeycombs formed with SiC and the cristobalite coating offer superior oxidation 
Regarding claim 11, the thermal expansion coefficient over a range of 40 to 800 ºC of Izumi '233's porous ceramic is preferably less than 5.2 ppm/K (par. 40).  

Claims 1, 6, 7, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi '233 in view of Hu, the text of which is cited herein according to an English language translation, Divens-Dutcher (US PG PGUB, 2013/0111862), and optionally, Furukawa; and as evidenced by Ichikawa.
Regarding claims 1, 6, 7, 10, 11, and 13, as discussed above, Izumi '233, Hu, and Furukawa teaches a honeycomb structure made up of a porous ceramic meeting or rendering obvious the limitations claims 1, 6, 7, 10, 11, and 13 with the exceptions of the cited references not positively teaching that Ce is present or teaching a quantity of a rare earth oxide component other than Ce.  However, Izumi '233 does teach that the porous material is intended to be operated in severe environments and to demonstrate high thermal shock resistance (par. 7-8), and, as discussed above, that the material may include a rare-earth component, such as yttrium or the like.  Divens-Dutcher further teaches including 0.1 to 5 wt. % of a mixture of cerium oxide and yttrium oxide as a 2 with 0.75 wt. % Y2O3 and a combination of 0.75 wt. % CeO2 and 0.25 wt. % Y2O3 (par. 56;Table 11).  Accordingly, it would have been obvious to one of ordinary skill in the art to include a mixture of cerium oxide and yttrium oxide in the prior art ceramic, including in a total amount of 0.1 to 5 wt. %, in a quantity including 0.2 to 2 wt. % CeO2, in a quantity including 0.25 wt. % CeO2 and 0.75 wt. % Y2O3, or in a quantity including 0.75 wt. % CeO2 and 0.25 wt. % Y2O3, to aid in sintering of the ceramic material and in order to reduce cost as compared to using Y2O3 alone as the rare earth component in the taught ceramic while still achieving the desired CTE and pore structure. The instantly claimed rare earth oxide component content is obvious in view of the cited prior art.  See MPEP 2144.05.  As noted above, at least a part of the rare-earth component in a ceramic material made with Y2O3, as is rendered obvious by the prior art, is expected to exist as Y2Si2O7.  

Claims 1, 6, 7, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi '233 in view of Ichikawa (US PG Pub. No. 2015/0259254), Divens-Dutcher, Kikuchi (US PG Pub. No. 2015/0258485), and, optionally, Furukawa. 
Regarding claims 1, 6, 7, 10, and 13, Izumi '233 teaches a honeycomb structure (i.e. a "tubular member") having an interior partitioned into multiple cells by multiple porous partition walls that is made of a porous ceramic material comprising SiC particles (i.e. an aggregate) bound together in a state where pores are formed by a binding material containing cordierite and a yttrium component (i.e. a "rare-earth component other than Ce") (par. 10, 11, 18, 24, 44; claims 17-19).  The porous material preferably contains 2 to 15 mass % of the binding material (par. 38).  The instantly claimed binding material percentage is obvious in view of Izumi '233.  See MPEP 2144.05. 
The teachings of Izumi '233 differ from the current invention in that the quantity of alkali metal oxide component present in the material is not disclosed.  However, Izumi '233 does teach that the porosity of the product may be regulated with a sintering agent and that the porous material is fired (i.e. sintered) at 1300 to 1600 ºC for 1 to 20 hours during its preparation (par. 27, 61).  Ichikawa further teaches making a similar SiC/cordierite porous ceramic body that is fired at 1400 to 1460 ºC for 1 to 20 hours (par. 83).  Ichikawa teaches that 0.1 to 0.3 wt. % Na2O is preferably included as a sintering aid for forming the material (par. 56). The instantly claimed alkali metal oxide percentage is rendered obvious by the prior art range.  See MPEP 2144.05.  It is further noted that, to the extent that one might assert the yttrium component in Izumi '233's product is a sintering aid, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. See MPEP 2144.06.  As such, inclusion of two sintering aids in the prior art ceramic instead of one is prima facie 
The teachings of the cited prior art may be considered to differ from the current invention in that cerium is not taught to be included in the taught ceramic and in that at least part of the rare-earth component is not explicitly taught to exist as Y2Si2O7. However, as noted above, the binding material for the prior art ceramic is made from a cordierite-forming material and may include a rare earth oxide such as yttria (par. 24, 50).  Divens-Dutcher further discloses that inclusion of the cerium oxide with yttrium oxide as a sintering aid in a ceramic results in a similar coefficient of thermal expansion ("CTE") and pore structure to that of yttrium oxide alone as a sintering aid but at a lower cost (par. 4, 8, 5, 55).  As such, it would have been obvious to one of ordinary skill in the art to include a mixture of cerium oxide and yttrium oxide in the prior art ceramic, rather than using yttrium oxide alone, in order to reduce cost while still achieving a desired/required CTE and pore structure.  
Izumi '233 further teaches that the porous ceramic is fired at 1300 to 1600 ºC and subjected to an oxidizing treatment at temperatures of up to 1400 ºC (par. 61).  As the instant specification discloses that Y2Si2O7 is generated in the instant invention during firing, which also entails heating a mixture including cordierite precursor materials and the rare-earth oxide to a temperature of 1350 to 1500 ºC (note: 1400 to 1450 ºC is used in the examples; Applicant's Specification, par. 66, 82, 91, 97), at least a part of the rare-earth component in the prior art product is expected to exist as Y2Si2O7.  
Kikuchi further teaches that inclusion of 0.1 to 5 mass % Y2Si2O7 in the cordierite-based bonding material of a sintered ceramic honeycomb enhances both the strength and heat capacity of the structure (par. 41, 42, 47).  Accordingly, it would have 2Si2O7, either as or in addition to the yttrium-oxide component discussed above, after firing in order to enhance the strength and heat capacity of the material. If calculated in terms of Y2O3, the yttrium component of Izumi '233 and Kikuchi's ceramic is in the range of about 0.07 to 3.2 mass %.  The instantly claimed rare earth component content is rendered obvious by Kikuchi.  See MPEP 2144.05. 
The teachings of Izumi '233 might be considered to differ from the current invention in that the binding phase is not explicitly taught to include an amorphous content of less than 50 % by mass. However, Izumi '233 does teach that the binding phase may include at least one of a cordierite phase and an amorphous phase (par. 23).  As Izumi '233 explicitly refers to one binder type as an "amorphous phase" and the other as "a cordierite phase", Izumi '233 implies that the "cordierite phase" is not amorphous.  Izumi '233 also teaches that the cordierite phase includes cordierite crystals (par. 50).  Izumi '233's teaching of the binder including "at least one" of the cordierite phase or an amorphous phase further implies that only one of the two phase types, e.g. the cordierite phase, may be used in his binder and that one of the types, e.g. the amorphous phase, may be omitted from the binder.  As such, it would have been obvious to one of ordinary skill in the art to configure Izumi '233's binding material to comprise or at least primarily comprise a non-amorphous cordierite phase and none of the "amorphous phase" because Izumi '233 implies and teaches such a binding phase is appropriate for the taught porous material.  It also would have been obvious to one of ordinary skill in the art to configure the binding material of Izumi '233's ceramic to include some quantity of both of a "cordierite phase" and an "amorphous phase" 
The teachings of Izumi '233 may also be considered to differ from the current invention in that the SiC particles are not explicitly taught to be coated with oxide films.  However, Izumi '233 does teach subjecting the honeycomb structure to an oxidation treatment for 1 to 20 hours in an air and steam atmosphere at 1100 to 1400 ºC in order to improve durability (par. 61).  Applicant's Specification teaches that an oxidizing treatment including subjecting a ceramic structure to a water vapor-containing atmosphere at 1150 to 1350 ºC for 1 to 20 hours causes cristobalite-containing oxide films to form on the SiC particles in the ceramic (Applicant's Specification, par. 92).  Therefore, as evidenced by Applicant's Specification, Izumi '233's oxidizing treatment renders obvious a treatment that forms oxide films, including cristobalite-containing oxide films, on the surfaces of SiC particles and the surfaces of the SiC particles in Izumi '233's treated honeycomb are expected to include cristobalite-containing oxide films. 


Regarding claim 11, the thermal expansion coefficient over a range of 40 to 800 ºC of Izumi '233's porous ceramic is preferably less than 5.2 ppm/K (par. 40).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Izumi '233, Izumi '213, Hu, and, optionally, Furukawa, as applied to claims 1 and 7 above, and further in view of Ding (Ding et al. J. Eur. Ceram., 2007, 2095-2102); and claim 8 is under 35 U.S.C. 103 as being unpatentable over Izumi '233, Ichikawa, Divens-Dutcher, Kikuchi and, optionally, Furukawa, as applied to claims 1 and 7 above, and further in view of Ding.
Regarding claim 8, the teachings of the cited prior art differ from the current invention in that the amount of cristobalite in the overall ceramic is not disclosed.  However, as discussed above, it would have been obvious to subject the prior art ceramic to an oxidizing treatment that renders obvious the oxidizing treatment of used to form the product of the claims.  As the instant specification discloses that the amount of cristobalite formed during the treatment varies as a function of temperature (Applicant's Specification, par. 83) and as Izumi '233's oxidizing treatment encompasses both the temperature and times disclosed by the instant invention, a product treated according to Izumi '233's oxidizing treatment (or a treatment rendered obvious by Izumi '233's oxidizing treatment) is expected to possess substantially the same quantity of cristobalite as that of the instant disclosure and claims. 
Izumi '233's porous SiC ceramic is intended to have high strength and high resistance to heat damage (par. 7, 8, 25).  Ding further teaches that SiC can be oxidized to form a layer of cristobalite on its surface and that the cristobalite can enhance bonding between SiC particles and improve the strength of porous SiC ceramics but that excessive cristobalite is harmful to the high-temperature properties of such ceramics (p. 2097, left col.).  Ding further teaches that the oxidation degree of a SiC ceramic is 11.2 % at a temperature of 1400 ºC (p. 2097, left col.).  As such, it would have been obvious to one of ordinary skill in the art to select an appropriate extent of oxidation of the SiC particles to form an appropriate, selected amount of cristobalite on their surfaces, including oxidizing the SiC particles such that 11.2 % of their weight was converted to cristobalite, according to the desired/required strength and high temperature properties of the formed ceramic.  See MPEP 2144.05 (II)(B).  Although .  

Response to Arguments
Applicant's arguments filed November 8, 2021 have been fully considered but they are not persuasive.
Applicant has argued that the claimed invention is distinguished over the prior art because none of the previously-cited references teaches a porous ceramic including combination of a cerium component and a rare earth component other than cerium in the recited amount.  However, it would have been obvious to one of ordinary skill in the art to include both a cerium component and another rare earth oxide component in a quantity meeting the claim limitations for the reasons discussed above.  
Applicant has further argued that the claimed combination of cerium and 0.1 to 5.0 mass % of another rare earth oxide is unobvious because it results in ceramics with a significantly lower thermal expansion coefficient than ceramics that contain cerium oxide and no other rare earth oxide component.  However, although the exemplary 2O3 (with a final composition of 0.44 to 1.85 % Y2O3), which is a far narrower range than is claimed.  Furthermore, it is unclear that the presence of Ce results in any improvements because Example 6 contains no CeO2, but demonstrates a lower thermal expansion coefficient than exemplary ceramics that contain both CeO2 and Y2O3.  As discussed previously, Izumi '213 and Kikuchi each teach including Y components, i.e. Y2O3 or Y2Si2O7, in amounts rendering obvious the claimed range respectively to improve heat resistance and to enhance strength and heat capacity.  Although the cited references may not discuss the effects of a rare earth component other than Ce specifically in terms of achieving a low thermal expansion coefficient, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784